DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaki (JP 2009111187, examiner uses machine translation, hereinafter Masaki).

Re claim 1 Masaki discloses in Fig 1b/2, see modified figure in office action, a semiconductor device comprising:
a semiconductor element(10) including a gate electrode(14) only on one surface (top surface of 10);
an upper electrode(L1) connected (examiner interprets connected as electrically connected by way of 18/M1/H1) to the surface of the semiconductor element(10) on which the gate electrode(14) is provided; and
a lower electrode(L2) connected to a surface opposite to the surface of the semiconductor element (since L2 is having a position on the further side on which 14 is located, this may be interpreted as opposite to the surface of the semiconductor element) on which the gate electrode(14) is provided, wherein
a connection end portion(inner portion from the furthest point of L1) of the upper electrode(L1) with the surface of the semiconductor element(10) on which the gate electrode(14) is provided is located inside an end portion of the surface of the semiconductor element(furthest or most extreme point of the surface of the 10 may be interpreted as the end portion of the surface of the semiconductor element) on which the gate electrode(14) is provided, and a connection end portion(inner portion from the furthest point of L2) of the lower electrode(L2) with the opposite surface of the semiconductor element is located inside an end portion of the opposite surface of the semiconductor element(furthest or most extreme point of the opposite surface of the 10 may be interpreted as the end portion of the opposite surface of the semiconductor element).

    PNG
    media_image1.png
    635
    806
    media_image1.png
    Greyscale


Re claim 2 Masaki discloses the semiconductor device according to claim 1, wherein
in at least one corner portion (corner portion of 10) of the semiconductor element(10), the connection end portion(inner portion from the furthest point of L2) of the lower electrode(L2) with the opposite surface of the semiconductor element(since L2 is having a position on the further side on which 14 is located, this may be interpreted as opposite surface of the semiconductor element) is located inside  (see Fig 1b/2)  the end portion of the opposite surface of the semiconductor element(furthest or most extreme point of the opposite surface of 10 may be interpreted as the end portion of the opposite surface of the semiconductor element).

Re claim 3 Masaki discloses the semiconductor device according to claim 2, wherein
except for the corner portion (corner portion of 10) of the semiconductor element(10), the connection end portion(inner portion from the furthest point of L2) of the upper electrode(L2) with the opposite surface of the semiconductor element(since L2 is having a position on the further side on which 14 is located, this may be interpreted as opposite surface of the semiconductor element) is located outside(see Fig 1b/2) the end portion of the opposite surface of the semiconductor element(furthest or most extreme point of the opposite surface of the 10may be interpreted as the end portion of the opposite surface of the semiconductor element).

Re claim 4 Masaki discloses the semiconductor device according to claim1, wherein
the upper electrode(L1) is connected to the semiconductor element(10) via a first conductive joining material(18),
the lower electrode(L2) is connected to the semiconductor element via a second conductive joining material(31), and
an end portion of a connection portion (furthest or most extreme point of the interface of 18/L1) between the first conductive joining material(18) and the upper electrode(L1), an end portion (furthest or most extreme point of the interface of 31/L2) of a connection portion between the second conductive joining material(31) and the lower electrode(L2), an end portion of a connection portion (furthest or most extreme point of the interface of 18/10) between the first conductive joining material(18) and the semiconductor element(10), and an end portion (furthest or most extreme point of the interface of 31/10) of a connection portion between the second conductive joining material(31) and the semiconductor element(10) are located inside an end portion of the semiconductor element(furthest or most extreme point of the opposite surface of the 10 may be interpreted as the end portion of the opposite surface of the semiconductor element).

Re claim 5 Masaki discloses the semiconductor device according to claim 4, wherein
the end portion (furthest or most extreme portion of the interface of 18/L1) of the connection portion between the first conductive joining material(18) and the upper electrode(L1) and the end portion(furthest or most extreme point of the interface of 31/L2) of the connection portion between the second conductive joining material(31) and the lower electrode(L2) are substantially aligned in a vertical direction (since they are considerably or for the most part aligned in the vertical direction, this may be interpreted as substantially aligned in the vertical direction).

Re claim 6 Masaki discloses the semiconductor device according to claim 5, wherein
the end portion (furthest or most extreme portion of the interface of 18/L1) of the connection portion between the first conductive joining material(18) and the upper electrode(L1), the end portion(furthest or most extreme point of the interface of 31/L2) of the connection portion between the second conductive joining material(31) and the lower electrode(L2), the end portion (furthest or most extreme point of the interface of 18/10) of the connection portion between the first conductive joining material(18) and the semiconductor element(10), and the end portion(furthest or most extreme point of the interface of 31/10) of the connection portion between the second conductive joining material(31) and the semiconductor element are substantially aligned in the vertical direction (since they are considerably or for the most part aligned in the vertical direction, this may be interpreted as substantially aligned in the vertical direction).

Re claim 7 Masaki discloses the semiconductor device according to claim 4, wherein
the first conductive joining material(18) and the second conductive joining material(31) are any one of a lead-free solder, a Sintered material, and a conductive adhesive material [0005].

Re claim 8 Masaki discloses in Fig 1b/2, see modified figure in office action, a semiconductor device comprising:
a semiconductor element(10) including an outer peripheral portion insulating layer (polyimide 24)[0006 of Masaki] on a chip outer peripheral portion only on one surface(upper surface);
an upper electrode(L1) connected to the surface of the semiconductor element on which the outer peripheral portion insulating layer (polyimide 24)[0006 of Masaki] is provided; and a lower electrode(L2) connected to a surface opposite to the surface of the semiconductor element (since L2 is having a position on the further side on which 14 is located, this may be interpreted as opposite to the surface of the semiconductor element) on which the outer peripheral portion insulating layer (polyimide 24)[0006 of Masaki] is provided, wherein
the semiconductor element is a diode[0033 of Masaki], and
a connection end portion(inner portion from the furthest point of L1) of the upper electrode(L1) with the surface of the semiconductor element (10) on which the outer peripheral portion insulating layer (polyimide 24)[0006 of Masaki] is provided is located inside an end portion of the surface of the semiconductor element(furthest or most extreme point of the surface of 10 may be interpreted as the end portion of the surface of the semiconductor element) on which the outer peripheral portion insulating layer (polyimide 24)[0006 of Masaki] is provided, and a connection end portion(inner portion from the furthest point of L2) of the lower electrode(L2) with the opposite surface of the semiconductor element(since L2 is having a position on the further side on which 14 is located, this may be interpreted as opposite surface of the semiconductor element) is located inside an end portion of the opposite surface of the semiconductor element(furthest or most extreme point of the opposite surface of 10 may be interpreted as the end portion of the opposite surface of the semiconductor element).

Re claim 9 Masaki discloses the semiconductor device according to claim 8, wherein
in at least one corner portion (corner portion of 10) of the semiconductor element(10), the connection end portion(inner portion from the furthest point of L2) of the lower electrode(L2) with the opposite surface of the semiconductor element(since L2 is having a position on the further side on which 14 is located, this may be interpreted as opposite surface of the semiconductor element) is located inside the end portion of the opposite surface of the semiconductor element(furthest or most extreme point of the opposite surface of 10 may be interpreted as the end portion of the opposite surface of the semiconductor element).

Re claim 10 Masaki discloses the semiconductor device according to claim 9, wherein
except for the corner portion (corner portion of 10) of the semiconductor element(10), the connection end portion(inner portion from the furthest point of L2) of the lower electrode(L2) with the opposite surface of the semiconductor element(since L2 is having a position on the further side on which 14 is located, this may be interpreted as opposite surface of the semiconductor element) is located outside (see Fig 1b/2)  the end portion of the opposite surface of the semiconductor element(furthest or most extreme point of the opposite surface of 10 may be interpreted as the end portion of the opposite surface of the semiconductor element).

Re claim 11 Masaki discloses the semiconductor device according to claim 8, wherein
the upper electrode(L1) is connected to the semiconductor element(10) via a first conductive joining material(18), the lower electrode(L2) is connected to the semiconductor element via a second conductive joining material(31), and
an end portion of a connection portion (furthest or most extreme point of the interface of 18/L1) between the first conductive joining material(18) and the upper electrode(L1), an end portion (furthest or most extreme point of the interface of 31/L2) of a connection portion between the second conductive joining material(31) and the lower electrode(L2), an end portion of a connection portion (furthest or most extreme point of the interface of 18/10) between the first conductive joining material(18) and the semiconductor element(10), and an end portion (furthest or most extreme point of the interface of 31/10) of a connection portion between the second conductive joining material(31) and the semiconductor element are located inside an end portion of the semiconductor element(see Fig 1b/2).

Re claim 12 Masaki discloses the semiconductor device according to claim 11,
Wherein the end portion (furthest or most extreme portion of the interface of 18/L1) of the connection portion between the first conductive joining material(18) and the upper electrode(L1) and the end portion(furthest or most extreme point of the interface of 31/L2) of the connection portion between the second conductive joining material(31) and the lower electrode(L2) are substantially aligned in a vertical direction(since they are considerably or for the most part aligned in the vertical direction, this may be interpreted as substantially aligned in the vertical direction).

Re claim 13 Masaki discloses the semiconductor device according to claim 12, wherein
the end portion (furthest or most extreme portion of the interface of 18/L1) of the connection portion between the first conductive joining material(18) and the upper electrode(L1), the end portion(furthest or most extreme point of the interface of 31/L2) of the connection portion between the second conductive joining material(31) and the lower electrode(L2), the end portion (furthest or most extreme point of the interface of 18/10) of the connection portion between the first conductive joining material(18) and the semiconductor element(10), and the end portion(furthest or most extreme point of the interface of 31/10) of the connection portion between the second conductive joining material(31) and the semiconductor element are substantially aligned in the vertical direction(since they are considerably or for the most part aligned in the vertical direction, this may be interpreted as substantially aligned in the vertical direction).

Re claim 14 Masaki discloses the semiconductor device according to claim 11, wherein
the first conductive joining material(18) and the second conductive joining material(31) are any one of a lead-free solder, a Sintered material, and a conductive adhesive material[0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819